DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4 and 8 are objected to because of the following informalities:  
1. In claim 3 line 2, “comprise triangular shapes” needs to be changed to “comprises a triangular shape”.
2.  In claim 4 line 1, “on” needs to be changed to “one”.
3. In claim 8 line 4, “and upper” needs to be changed to “an upper”.
4. In claim 14 lines 17-18, “comprise triangular shapes” needs to be changed to “comprises a triangular shape”.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The limitation of “cricket is bend in the panel section” was not in the original specification.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “at least one airgap in an underside of the cap” as described in the specification.  Any structural detail that 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “an underside-opening able to attach”.  An opening is just a space.  It’s not clear how an opening is capable to attach anything.  Examiner recommend applicant to amend claim 1 to (and for examining purpose, examiner interprets this limitation is) “an underside opening, a cover above the underside-opening having a closed top and wider dimensions than the underside-opening, enabling water to run off the cap without entering the underside-opening, wherein the cover is configured to attach about the fence of the roofing panel”.
Claim 1 recites the limitation "the cap" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the vent cap”.  The same issue for line 12.
	Claim 1 recites the limitation “the at least one perforation” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  .  It’s not clear if that limitation refer to the same structure as “at least one airgap” in line 12.  Examiner recommend applicant to amend limitation of lines 13-14 to (and for examining purpose, examiner interprets this limitation is) “…out the at least one airgap.”
Claim 2 recites the limitation “an underside-opening able to attach”.  An opening is just a space.  It’s not clear how an opening is capable to attach anything.  Examiner recommend applicant to amend claim 2 to (and for examining purpose, examiner interprets this limitation is) “an underside opening, a cover above the underside-opening having a closed top and wider dimensions than the underside-opening, enabling water to run off the cap without entering the underside-opening, wherein the cover is configured to attach about the fence of the roofing panel”.
Claim 2 recites the limitation "the cap" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the vent cap”.  The same issue for line 12.
	Claim 2 recites the limitation “the at least one perforation” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  .  It’s not clear if that limitation refer to the same structure as “at least one airgap” in line 12.  Examiner recommend applicant to amend limitation of lines 13-14 to (and for examining purpose, examiner interprets this limitation is) “…out the at least one airgap.”  
	Claim 6 recites “may attach”.  It’s not clear if “attach” is actually required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “configured to attach”.
	Claim 8 recites “the inside of the fence”.  It’s not clear if “inside” means a structure or a space.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an inner surface of the fence”. 
Claim 14 recites the limitation “an underside-opening able to attach”.  An opening is just a space.  It’s not clear how an opening is capable to attach anything.  Examiner recommend applicant to amend claim 14 to (and for examining purpose, examiner interprets this limitation is) “an underside opening, a cover above the underside-opening having a closed top and wider dimensions than the underside-opening, enabling water to run off the cap without entering the underside-opening, wherein the cover is configured to attach about the fence of the roofing panel…”.
Claim 14 recites the limitation "the cap" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the vent cap”.  The same issue for line 12.
Claim 14 recites the limitation “the at least one perforation” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  .  It’s not clear if that limitation refer to the same structure as “at least one airgap” in line 12.  Examiner recommend applicant to amend limitation of lines 13-14 to (and for examining purpose, examiner interprets this limitation is) “…out the at least one airgap.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee (US 6155008).
Regarding claim 1, McKee teaches a vent assembly comprising:
a roofing panel having
a panel section (12, fig 1) “adapted to integrate with a metal roof” (this is intended function),

a fence (annotated figure 1) bounding the aperture, and
a cricket (annotated figure 1) adjacent to the fence; and

[AltContent: arrow][AltContent: arrow][AltContent: textbox (cricket)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    384
    381
    media_image1.png
    Greyscale

[AltContent: textbox (fence)]

[AltContent: textbox (Annotated figure 1)]


a vent cap having
an underside-opening (the space that is under the cover/cap 24 and occupied by vent structure 18 in an installed condition shown in fig 1),
a cover (24, fig 1) above the underside-opening having a closed top (see fig 1) and wider dimensions than the underside-opening, “enabling water to run off the vent cap 
at least one airgap (between 18 and 24) in an underside (under the cap 24) of the vent cap “enabling air for freely pass from the aperture of the roofing panel through the underside-opening and out the at least one airgap” (air leaving vent structure is capable of flowing through the at least one airgap as defined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Guibert (US 4326497).
Regarding claim 2, McKee teaches a vent assembly comprising:
a roofing panel having
a panel section (12, fig 1) “adapted to integrate with a metal roof” (this is intended function),
an aperture (opening enclosed by vent structure 18 in the panel section 12) perforating the panel section,
a fence (annotated figure 1) bounding the aperture, and

a vent cap having
an underside-opening (the space that is under the cover/cap 24 and occupied by vent structure 18 in an installed condition shown in fig 1),
a cover (24, fig 1) above the underside-opening having a closed top (see fig 1) and wider dimensions than the underside-opening, “enabling water to run off the vent cap without entering the underside-opening” (this is intended function.  The cover/vent cap 24 is capable of enabling water to run off without entering the underside-opening), wherein the cover is configured to attach about the fence of the roofing panel (see fig 2), and
at least one airgap (between 18 and 24) in an underside (under the cap 24) of the vent cap “enabling air for freely pass from the aperture of the roofing panel through the underside-opening and out the at least one airgap” (air leaving vent structure is capable of flowing through the at least one airgap as defined).
McKee fails to teach wherein the closed top of the cover of the vent cap is triangular in shape and has three flat-chamfered corners.
Guibert teaches a closed top of a cover is triangular in shape and has three flat-chamfered corners (see cover page and fig 4.  Cover Tc of cover page or C in fig 4 are triangular in shape having three flat chamfered corners).
It would have been obvious at the time of filing to modify McKee as taught by Guibert to modify the shape of the cover to the configuration in order to provide a more aesthetic pleasing design according to the users need.  

Regarding claim 4, McKee in view of Guibert teaches the roofing panel further comprise at least one female-fastener (McKee slots 28, fig 1) and wherein the vent cap further comprises at least one male-fastener (McKee shafts 26, fig 1) able to attach to the female-fastener and retain the vent cap to the roofing panel.
Regarding claim 11, McKee in view of Guibert teaches the three sides are three equilateral sides (Guibert col 5 lines 30-31, “hexagon configuration”).
Regarding claim 12, McKee in view of Guibert teaches each of the three flat-chamfered corners are at least twenty-percent in length of each of the three sides (Guibert col 5 lines 30-31, “hexagon configuration”.  Hexagon implies that all sides are in equal length).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Guibert (US 4326497), and further in view of Adams (US 6669553), and further in view of Michel (US 4344646).
Regard claim 5, McKee in view of Guibert teaches all the limitations of claim 4.
McKee in view of Guibert fails to teach the at least one male-fastener comprises two elastic clips.
Adams teaches at least one male-fastener comprises two clips (62+63, fig 12 and 25).

Michel teaches male fastener (42, fig 2) is made of elastic material (see fig 4, the material is flexible/elastic to allow fastener to be bent).
It would have been obvious at the time of filing to modify McKee in view of Guibert, Adams by using elastic material for the male fasteners in order to allow easy installation when attaching the fasteners together.
Regarding claim 6, McKee in view of Guibert, Adams, Michel teaches the at least one female-fastener comprises two ears (Adams 60+61, fig 14 and 25) to which the two elastic clips are configured to attach.
Regarding claim 7, McKee in view of Guibert, Adams, Michel teaches the at least one female-fastener further comprises a stop (Adams 76, fig 25) against which the at least one male-fastener impinges, preventing overtravel of the vent cap down over the fence.
Regarding claim 8, McKee in view of Guibert, Adams, Michel teaches each of the two ears and the stop are projections extending inwardly on an inner surface of fence (Adams teaches ears and stops are projections extending on an inner surface), and are triangularly arranged with respect to each other, with each of the two ears being disposed an upper right and left corners respectively, and the stop being positioned centrally between but downwardly from the two ears (the stops 76 are centrally located relative to outer edge of ears 62+63 in Adams fig 25).
McKee in view of Guibert, Adams, Michel fails to teach the ears and stop are rectangular.  However, it would have been an obvious matter of design choice to modify the apparatus of McKee in view of Guibert, Adams, Michel to have rectangular ears and stop since the present .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Guibert (US 4326497), and further in view of Sells (US 5921863).
Regarding claims 9-10, McKee in view of Guibert teaches all the limitations of claim 2.
McKee in view of Guibert fails to teach the vent cap and the roofing panel each comprise sheet metal (for claim 9) or plastic (for claim 10).
Sells teaches a cap (468, fig 11) and roofing panel (470, fig 11) each comprises sheet metal or plastic (col 4 lines 3-4, “468 of the ventilating device 410 include a sheet 470 of sheet metal or plastic material”).
It would have been obvious at the time of filing to modify McKee in view of Guibert as taught by Sells to use sheet metal or plastic to manufacture the vent cap or the roofing panel in order to use provide a light weight vent structure and reduce weight applied to the roof chassis.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Guibert (US 4326497), and further in view of Lutz (US 20190309521).
Regarding claim 13, McKee in view of Guibert teaches all the limitations of claim 2.
McKee in view of Guibert fails to teach a bend in the panel section, such that an upper ridged surface of the bend is matched by a corresponding channel in an underside of the bend, enabling the channel to engage with a ridge in a metal roofing panel underlying the panel section.

It would have been obvious at the time of filing to modify McKee in view of Guibert as taught by Lutz to use a corrugated roofing configuration in order to provide a more rigid connection between roofing panels.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 6155008) in view of Guibert (US 4326497) and further in view of Lutz (US 20190309521).
Regarding claim 14, McKee teaches a vent assembly comprising:
a roofing panel having
a panel section (12, fig 1) “adapted to integrate with a metal roof” (this is intended function),
an aperture (opening enclosed by vent structure 18 in the panel section 12) perforating the panel section,
a fence (annotated figure 1) bounding the aperture, and
a cricket (annotated figure 1) adjacent to the fence; and
a vent cap having
an underside-opening (the space that is under the cover/cap 24 and occupied by vent structure 18 in an installed condition shown in fig 1),

at least one airgap (between 18 and 24) in an underside (under the cap 24) of the vent cap “enabling air for freely pass from the aperture of the roofing panel through the underside-opening and out the at least one airgap” (air leaving vent structure is capable of flowing through the at least one airgap as defined).
McKee fails to teach wherein the closed top of the cover of the vent cap is triangular in shape and has three flat-chamfered corners; the underside-opening, the aperture, and the fence each comprises a triangular shape having three sides and three flat-chamfered corners; the cricket is a bend in the panel section, such that an upper ridged surface of the cricket is matched by a corresponding channel in an underside of the cricket, enabling the channel to engage with a ridge in a metal roofing panel underlying the panel section.
Guibert teaches a closed top of a cover is triangular in shape and has three flat-chamfered corners (see cover page and fig 4.  Cover Tc of cover page or C in fig 4 are triangular in shape having three flat chamfered corners); the underside-opening, the aperture, and the fence each comprises a triangular shape having three sides and three flat-chamfered corners (Guibert teaches a cover and a structure that is covered by the cover is in a triangular shape having chamfered corners shown in fig 4.).

Lutz teaches a bend in a cricket (wall 130, fig 4.  There’s a bend between 130 and 140) in the panel section (see fig 4, the corrugated roof 14 has bend portions), “such that an upper ridged surface of the bend is matched by a corresponding channel in an underside of the bend, enabling the channel to engage with a ridge in a metal roofing panel underlying the panel section” (this is intended function.  Metal roofing panel and corresponding channel are not positively recited).
It would have been obvious at the time of filing to modify McKee in view of Guibert as taught by Lutz to use a corrugated roofing configuration in order to provide a more rigid connection between roofing panels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KO-WEI LIN/Examiner, Art Unit 3762